Citation Nr: 0516060	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  02-12 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to an increased disability evaluation for 
lumbosacral strain, residuals of low back injury, currently 
rated as 40 percent disabling.

3.  Entitlement to an increased (compensable) disability 
evaluation for residuals of right ankle strain.

4.  Entitlement to an increased (compensable) disability 
evaluation for hearing loss in the left ear.

5.  Entitlement to an increased (compensable) disability 
evaluation for residuals of nasal fracture.

6.  Entitlement to an increased (compensable) disability 
evaluation for residuals of venereal warts.

7.  Entitlement to an increased (compensable) disability 
evaluation for scars, chemical burn, right axilla.

8.  Entitlement to an increased disability evaluation for 
adjustment disorder of adult life with mixed emotional 
features, claimed as major depressive disorder, currently 
rated as 30 percent disabling.

(The issue of entitlement to an increased disability 
evaluation for tinnitus, currently rated as 10 percent 
disabling, will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from June 1994 to May 1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO), dated in November 2000 and July 2002.  In March 2004, 
the Board remanded the matters to the RO for additional 
development as well as issuance of a statement of the case 
with respect to issues 2 through 9 listed above.  The RO 
issued a statement of the case in June 2004, and the veteran 
timely perfected an appeal with these issues.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board of Veterans' Appeals (Board) which concluded that 
no more than a single 10-percent disability evaluation could 
be provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  The United States 
Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay include (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260.  Once a final decision is reached on appeal 
in the Smith case, the adjudication of any tinnitus cases 
that have been stayed will be resumed.   


FINDING OF FACT

Without good cause, the veteran failed to report for seven 
scheduled VA examinations in August 2004, after having been 
informed of the time and place of the examinations and of the 
importance of the examinations to his claims.




CONCLUSION OF LAW

The veteran's failure to report for VA examinations in August 
2004 requires that the claims for increased ratings for 
lumbosacral strain, residuals of low back injury, residuals 
of right ankle strain, hearing loss in the left ear, 
residuals of nasal fracture, residuals of venereal warts, 
scars, chemical burn, right axilla, adjustment disorder of 
adult life with mixed emotional features, claimed as major 
depressive disorder, and TDIU be denied.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.655 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321 (2004).  In this case, VA's duties have been fulfilled 
to the extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

As to all nine issues, VA has satisfied its duty to notify by 
means of a letter from the RO to the veteran dated in April 
2004, subsequent to the March 2004 Remand from the Board.  
The veteran was told what was required to successfully 
establish entitlement to increased ratings and a TDIU and of 
his and VA's respective responsibilities in terms of 
obtaining information and evidence.  He was also asked to 
submit evidence to the RO as soon as possible.  The letter 
was clearly not mailed to the appellant prior to the initial 
RO adjudication of his claims.  Regardless, any defect in 
this regard is harmless error.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  The appellant did not provide any additional 
evidence in response to the letter that was not fully 
considered by the RO in the June 2004 statement of the case 
(SSOC) or the December 2004 supplemental statement of the 
case (SSOC).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A.  § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004).  All identified, pertinent evidence, including VA 
medical records, has been obtained and associated with the 
claims file.  A letter from his VA treating nurse and 
psychiatrist dated in March 2000 has been identified and is 
of record.  Service medical records and VA treatment records 
are in the record.  VA treatment records have been obtained 
from Albuquerque, Fort Lyon, Southern Colorado Health Care 
System and Pueblo VA Clinic.  The records are dated through 
August 2004.  There is no indication of any relevant records 
that the RO has failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  

VA medical examinations were conducted in June 2000 and April 
2002.  An addendum is associated with the June 2000 
examination.  On August 12, 2004, the veteran was notified by 
the RO that the Denver VA Medical Center was scheduling him 
for examinations in conjunction with his claim for increased 
ratings, including TDIU, and that the medical center would be 
notifying him of his appointment.  This notice was sent to 
his current address of record, and it was the address noted 
on his Substantive Appeal received at the RO on July 6, 2004.  
The examinations were scheduled for August 30, 2004.  They 
included audio, genitourinary, joints, mental, nose, scars 
and spine examinations.  The veteran was notified of these 
examinations by letter dated August 23, 2004.  He failed to 
report for these examinations, and did not notify VA that he 
was not able to report.  He was informed by the medical 
center by letter dated August 30, 2004 that his file was now 
being returned to the RO.  In the September 2004 SSOC, the 
veteran was informed that VA had been notified of his failure 
to report for VA examination on August 30, 2004.  

In Olson v. Principi, 3 Vet. App. 480 (1992), the veteran 
failed to report for scheduled examination, and it was 
reiterated that the duty to assist is not always a one-way 
street, or a blind alley; and that the veteran must be 
prepared to cooperate with the VA's efforts to provide an 
adequate medical examination and by submitting all the 
medical evidence supporting the claim.  See also Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Therefore, no further 
assistance to the veteran is required.

By letter dated March 31, 2005, the Board notified the 
veteran and his attorney that it was going to consider 
38 C.F.R. § 3.655 in adjudicating his claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Since he was not 
provided the pertinent regulation in a Statement of the Case 
or Supplemental Statement of the Case, the Board enclosed a 
copy of the regulation for his review.  He was provided 60 
days to respond, but no correspondence from the veteran was 
received.

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claims.  


II.  Increased ratings for lumbosacral strain, residuals of 
low back injury, residuals of right ankle strain, hearing 
loss in the left ear, residuals of nasal fracture, residuals 
of venereal warts, scars, chemical burn, right axilla, 
adjustment disorder of adult life with mixed emotional 
features, claimed as major depressive disorder, and TDIU

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase without good cause, 
the claim shall be denied.  38 C.F.R. § 3.655(b) (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant or death of an 
immediate family member.

Service connection for lumbosacral strain, residuals of low 
back injury, residuals of right ankle strain, hearing loss in 
the left ear, residuals of nasal fracture, residuals of 
venereal warts, scars, and chemical burn, right axilla, was 
granted in February 1998.  Service connection for adjustment 
disorder of adult life with mixed emotional features, claimed 
as major depressive disorder, was granted in November 2000.  
The veteran filed his current claim for TDIU in March 2000, 
and the other increased rating claims thereafter.

In conjunction with the current claims, the veteran was 
afforded examinations in June 2000 and April 2002.  In 
addition to examining the veteran, the examiner in April 2002 
made an assessment that the veteran could perform sedentary 
work with proper supervision.   Also of record is a statement 
from a VA nurse and physician dated in March 2000.  These 
individuals opined that the veteran would unlikely seek work 
due to his back pain.  

In order to have a full and complete record upon which to 
base a decision in this appeal, and to obtain current 
examination and opinion evidence relevant to the rating of 
the service-connected disabilities as well as employability, 
the RO scheduled the veteran for seven VA examinations.  
These were audio, genitourinary, joints, mental, nose, scars 
and spine examinations.  

A letter to the veteran was mailed August 12, 2004, 
emphasizing that the veteran should report for these 
examinations.  Another letter was mailed August 23, 2004, 
telling him when and where to report on August 30, 2004.  
However, he failed to appear and did not indicate any reason 
for not reporting.  The RO informed the veteran that he 
failed to report and his claims were denied in the December 
2004 SSOC.  There was no reply.

There is not sufficient medical evidence of record to 
adjudicate the veteran's claims.  The 2002 examination report 
is approximately three years old and there is conflicting 
evidence requiring clarification.  Current examination 
findings are necessary to assess the severity of his service-
connected disabilities.  VA's duty to assist the veteran is 
not a one-way street; he also has an obligation to assist in 
the adjudication of his claim.  Wood v. Derwinski, supra.  It 
is also the veteran's responsibility to keep the VA apprised 
of his whereabouts.  If he does not do so, there is no burden 
on the part of the VA to turn up heaven and earth to find 
him.  Hyson v. Brown, 5 Vet. App. 262, 264 (1993).  He must 
be prepared to meet his obligations by cooperating with VA 
efforts to provide an adequate medical examination and 
submitting to the Secretary all medical evidence supporting 
his claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  
Individuals for whom examinations have been authorized and 
scheduled are required to report for same.  38 C.F.R. 
§§ 3.326, 3.327 (2004).

Accordingly, the Board finds that the veteran failed to 
report, without good cause, for VA examinations scheduled in 
connection with his claims for an increased ratings for 
lumbosacral strain, residuals of low back injury, residuals 
of right ankle strain, hearing loss in the left ear, 
residuals of nasal fracture, residuals of venereal warts, 
scars, chemical burn, right axilla, adjustment disorder of 
adult life with mixed emotional features, claimed as major 
depressive disorder, and TDIU.  Consistent with 38 C.F.R. § 
3.655(b), the claim must be denied.  Because the law is 


dispositive in this case, the claim must be denied on the 
basis of lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


